Citation Nr: 0728532	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left frontal neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from May 1981 to May 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for left frontal neuralgia as secondary to the 
service-connected disability of status post skull fracture, 
effective October 17, 2001.  The veteran filed a notice of 
disagreement (NOD) as to the assigned initial rating for left 
frontal neuralgia in July 2003.  The RO issued a statement of 
the case (SOC) in May 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) pertaining to this matter in July 2004.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board points out that, after the issuance of the May 2004 
SOC, copies of private treatment records, service medical 
records, and reports of VA contract examination through QTC 
Medical Services (QTC) were associated with the veteran's 
claims file.  After reviewing the evidence, the Board finds 
that it may proceed without remanding the claim to the RO 
because this additional evidence is duplicative of evidence 
the RO had already considered in the May 2004 SOC.  See 38 
C.F.R. §§ 19.3, 19.37 (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected left frontal neuralgia is 
manifested by objective findings of trigeminal nerve injury 
with forehead/scalp numbness and moderately severe tenderness 
of the left frontal area.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left frontal neuralgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 
8045, 8205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a November 2001 letter from the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for service 
connection for residuals of neurosurgery, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The August 2002 rating decision and the SOC further informed 
the veteran of the applicable rating criteria for left 
frontal neuralgia under Diagnostic Code 8205, effectively 
providing notice of what evidence would be necessary to 
substantiate a claim for a higher initial rating.  

Thus, the RO while not provided a notice letter specific to 
the claim for a higher rating, given the above, and because 
the appellant and his representative have demonstrated a 
clear understanding of what is needed substantiate the claim 
for higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App.112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

Further, although the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his increased rating claim, consistent with 
Pelegrini, the claims file reflects that the appellant has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield, 20 Vet. App. at 543.

Also, ehile the RO has not generally notified the veteran of 
information pertaining to the assignment of disability 
ratings or effective dates, consistent with  Dingess/Hartman, 
on these facts, such omission also is not shown to prejudice 
the veteran.  As the Board's decision herein denies assigning 
an initial rating in excess of 10 percent for the veteran's 
left frontal neuralgia, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records from the Wilmington, North Carolina VA 
Outpatient Clinic, and the reports of March 2002 and January 
2004 VA neurological examinations (by contractor QTC Medical 
Services).  Also of record and considered in connection with 
the claim are the various statements submitted by the veteran 
and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 537 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned an initial 10 percent rating for the 
veteran's left frontal neuralgia under Diagnostic Codes 8499-
8045 and 8205.  

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).

Diagnostic Code 8205 provides that moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve warrants a 
10 percent rating; severe incomplete paralysis warrants a 30 
percent rating; and complete paralysis warrants a 50 percent 
rating.  A note following Diagnostic Code 8205 indicates that 
the rating is dependent upon the relative degree of sensory 
manifestation or motor loss.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a.

The words "mild", "moderate", and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120.

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  See 38 C.F.R. § 4.123.

Cranial neuralgia characterized usually by a dull and 
intermittent pain may be assigned a maximum rating for 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated as complete paralysis.  See 38 C.F.R. 
§ 4.124.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the overall record 
continues to support the assignment of an initial rating of 
10 percent for left frontal neuralgia.

Service medical records reflect that the veteran suffered a 
closed skull fracture with subdural hematoma and underwent an 
emergency craniotomy in September 1981.

The report of a February 2001 initial neurological evaluation 
reveals objective findings of moderately severe tenderness 
demonstrated at the left infra-auricular and left 
supraorbital nerve origin and right mid suboccipital and 
bilateral frontotemporal areas.  Neurological examination 
findings were noted to be within normal limits concerning 
motor function, reflexes, sensory and cerebellar functioning, 
gait, and cranial nerves II-XII.  The veteran's private 
physician assessed left supraorbital neuralgia, left 
auriculotemporal neuralgia, right mid occipital neuralgia, 
and bilateral frontotemporal neuralgia.  

Additional post-service treatment records dated from February 
2001 to April 2002 include objective findings of moderately 
severe tenderness of the left frontal area with no focal 
neurological changes otherwise and note assessments of 
recurrent left frontal neuralgia.  It was further indicated 
that the veteran received local nerve block trigger point 
injections to treat headaches as well as left frontal 
neuralgia.  

In a March 2002 report of a VA neurological examination (by 
contractor QTC Medical Services), objective medical findings 
were noted as normal facial muscles, reflex responses of +1, 
no abnormal motor function, and some numbness to pinprick 
sensation on the lateral aspect of the upper left forehead 
area.  The examiner diagnosed left frontal neuralgia. 

The veteran's cranial nerves II-XII were noted to be intact 
in a December 2002 VA outpatient treatment note.  

On January 2004 VA neurological examination (by contractor 
QTC Medical Services), the veteran complained of swelling and 
pain of facial nerves for the last three years.  He further 
indicated that his nerves feel raw when headaches occur and 
that his ability to perform daily functions is limited during 
flare-ups due to an inability to concentrate.  It was noted 
that the veteran felt his condition causes him to lose 16 
hours of work during each week.  Objective neurological 
examination findings were noted as normal upper extremity 
motor function, abnormal trigeminal cranial nerve findings on 
the left side due to neuritis, and coordination as well as 
peripheral nerve examination within normal limits.  The 
examiner diagnosed trigeminal nerve injury with 
forehead/scalp numbness. 

As stated above, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a.  In this case, 
there is no objective evidence of loss of motor function or 
impairment of reflexes, cerebrellar signs, or coordination.  
Objective medical evidence since the effective date of the 
grant of service connection supports findings of left frontal 
neuralgia with sensory loss, including some numbness to 
pinprick sensation, and moderately severe tenderness of the 
left frontal area.  Under these circumstances, the Board 
finds that there is no basis for characterization of the 
veteran's left frontal neuralgia as involving more than 
moderate, incomplete paralysis of the trigeminal cranial 
nerve.
 
The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected left frontal neuralgia has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to 
and discussed in the May 2004 SOC).  In this regard, the 
Board notes that the veteran's disability has not objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for left frontal neuralgia 
represents the maximum rating assignable since the effective 
date of the grant of service connection for this disability.  
As such, there is no basis for staged rating of this 
disability, pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.   See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial rating in excess of 10 percent for left frontal 
neuralgia is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


